 

[boslogo.jpg]   BANK OF SCOTLAND        
CORPORATE
  CASHFLOW         FINANCE                   250 West George Street        
Glasgow         G2 7BP                   Telephone 0141 207 1122        
Facsimile 0141 207 1181

 
PRIVATE & CONFIDENTIAL
The Directors
Zoo Digital Publishing Limited
Arundel Court
177 Arundel Street
Sheffield
S1 2NU
 
7th January 2008
 
Dear Sirs
 
Re: Your current Cashflow Finance Agreement
 
We write to confirm the terms and conditions of the above Agreement are amended
as follows. Please sign and date the enclosed copy of this letter and return for
the attention of Legal & Recoveries at the address detailed above. The
amendments will become effective upon receipt of the signed and dated letter.
 
3 Financial and Other Particulars
 
"Initial Payment" is 65 per cent of the Gross Book Value of each Debt;
 
"Credit Note Limit" is 10 per cent of the rolling annual assigned turnover;
 
Arrangement Fee of £4000.00 has been applied today
 
Yours faithfully
 
[bossig.jpg]
Authorised Signatory
For and on behalf of
BANK OF SCOTLAND plc
Authorised and Regulated by the Financial Services Authority


 
 

--------------------------------------------------------------------------------

 

